Citation Nr: 1532721	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 22, 2005 for the grant of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1985, including a period of service in Vietnam.  The Veteran passed away in January 2002 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which assigned an effective date of February 25, 2010 for the grant of service connection for the cause of the Veteran's death.

In November 2011 and April 2013, during the pendency of appeal, the Milwaukee, Wisconsin RO changed the effective date.  The November 2011 rating decision changed the effective date to November 4, 2009, and the April 2013 rating decision changed the effective date to June 22, 2005.  These decisions constituted a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  The Veteran died of lung cancer on January [redacted], 2002.
 
2.  The Social Security Administration (SSA) received an application for death benefits on June 22, 2005.

3. VA received an informal claim for Dependency and Indemnity Compensation (DIC) on November 6, 2009 and an application for DIC on February 25, 2010.
 
4.  Lung cancer, a respiratory cancer, is listed in 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam.
 
5. There is no claim or communication prior to June 22, 2005 that may be considered a formal or informal claim for service connection for the cause of death and DIC.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 22, 2005 for service connection for the cause of death and DIC are not met.  38 U.S.C.A. § 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Appellant's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Further, the underlying claim in the instant matter - entitlement to service connection for the Veteran's cause of death - was granted.  Even if the VCAA applied to this claim, additional notice regarding the "downstream" question of entitlement to an earlier effective date would not have been required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  The RO issued an SOC in November 2011 and in April 2013, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date.  Therefore, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In any event, the Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

As to VA's duty to assist, there is no indication of any outstanding records pertinent to the adjudication of the DIC effective date.  In a June 2011 statement, the Appellant asserted that the effective date should be retroactive to the date that that VA first received the Veteran's death certificate, which was in March 2002.  The Appellant also asserted that she could not apply for SSA benefits until she turned 60 years old on July 31, 2005.  The claims file contains a copy of the Veteran's death certificate and a report of information confirming the date that the Appellant applied for SSA benefits.  The Board finds that all relevant evidence has been obtained with regard to the appeal, and the duty to assist requirements have been satisfied.  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that, even if the VCAA were applicable to the instant matter, the Appellant would not be prejudiced by the Board's adjudication of her claim.

Pertinent Law and Regulations

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2014).

38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Additionally, 38 U.S.C.A. § 5110(g) provides that where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  Id. 

Under 38 C.F.R. § 3.153, an application on a form jointly developed by the Social Security Administration (SSA) and VA, which is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits.  Such application also will be considered to have been received by VA as of the date of receipt by SSA.  38 C.F.R. § 3.153.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran/claimant met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2) (3).  To be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(C)(2). 

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1)-(2).  Respiratory cancers, including lung cancer, were added to the list of diseases subject to presumptive service connection due to herbicide/Agent Orange exposure, effective June 9, 1994.  See Disease Associated With Exposure to Certain Herbicide Agents (Multiple Myeloma and Respiratory Cancers) Federal Register, 59(110):29723-29724. 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(C)(3) (4).

Entitlement to a DIC Effective Date Prior to June 22, 2005

The Veteran served in Vietnam during the period in which exposure to an herbicide agent is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran died in January 2002, and the immediate cause of death was lung cancer.  A VA-Form 21-534 Application for Dependency and Indemnity Compensation (DIC) was not filed until February 2010.  Service connection for cause of death was subsequently granted effective February 25, 2010, the date the application for DIC was received.  The Appellant filed a timely notice of disagreement with the effective date assigned.  During the pendency of appeal, the RO changed the effective date to November 4, 2009, the date that an informal claim for DIC was received.  The RO then changed the effective date again to June 22, 2005, the date that the Veteran filed a claim for SSA death benefits.

The Veteran served in Vietnam during the period in which exposure to an herbicide agent is presumed.  The Veteran died of a "covered herbicide disease," namely lung cancer.  The Appellant is the surviving spouse of the Veteran.  She is therefore a Nehmer class member.  See 38 C.F.R. § 3.816(b).  The Board notes that the Appellant was not denied service connection for the Veteran's cause of death between September 25, 1985 and May 3, 1989, as she did not file a claim during this time period.  As such, the provision of 38 C.F.R. § 3.816(d)(1) are not applicable.  

As discussed above, the effective date for the award of DIC will be the date the claim was received or the date the death occurred, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.400, 3.816(d)(2), (3).  

In this case, the date the death occurred was in January 2002.  Although the date the informal claim for DIC was received for November 4, 2009, the evidence of record indicates that the Appellant filed with the SSA one of the forms jointly prescribed by the Secretary and the Commissioner of Social Security on June 22, 2005.  Under 38 C.F.R. § 3.153, an application on a form jointly developed by SSA and VA that is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits.  

The Appellant contends, however, that the effective date should be March 2002, the date that VA received notification of the Veteran's death; however, the earliest date that a claim was received was June 22, 2005.  The record reflects that VA received notification that the Veteran died from a VA patient profile received in February 2003.  VA sent the estate and the Veteran's representative a letter in February 2003 notifying them that payments would be terminated based upon the notification of death.  The record is devoid of any claim for DIC prior to June 22, 2005, and the Appellant has not contended that a claim was made prior to this date.  38 C.F.R. § 3.151, 3.152.  While the Appellant is correct that VA was notified of the Veteran's death in February 2003, there is no law or regulation that allows for an effective date for DIC benefits based solely upon the date of notification of the death.  Rather, the law requires some intent to file for benefits.  See 38 C.F.R. § 3.151, 3.152, 3.153, 3.155; see also Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009) (any claim sufficient to reflect an intent to apply for survivor's benefits that is filed with SSA will be sufficient to establish the effective date for DIC for VA purposes); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).Brannon v. West, 12 Vet. App. 32, 34-5 (1998); (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit).

As such, 38 C.F.R. § 3.153 provides the earliest possible effective date in this case of June 22, 2005.

In sum, the Veteran served in Vietnam during a time when exposure to herbicide is presumed.  He died in January 2002 due to lung cancer, which is a "covered herbicide disease."  As the Veteran's surviving spouse, the Appellant is a Nehmer class member.  Because the Appellant did not file a claim for DIC within a year of the Veteran's death, the effective date of the grant of service connection for the Veteran's cause of death is June 22, 2005, which is the date that the Appellant first applied for SSA death benefits.  

The Board recognizes the Veteran's meritorious service to the nation, especially in Vietnam, and is sincerely empathetic to the Appellant's loss of her husband.  Nevertheless, the Board may not go beyond the factual evidence and applicable regulations and abrogate the laws of the United States in finding a basis for an effective date prior to June 22, 2005.  An effective date prior to June 22, 2005 is not legally permissible and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than June 22, 2005, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


